SAVOY, Judge.
The suit in the instant case was consolidated for trial with No. 23,490 on the docket of the 30th Judicial District Court, Vernon Parish, Louisiana, entitled, “Rawls Distributing, Inc. v. President and Secretary, Vernon Parish Police Jury”. Since no appeal has been filed as to the judgment in that suit, it is now final.
In the instant suit plaintiff filed an application with the Vernon Parish Police Jury on May 12, 1968, to sell beer at wholesale within the Parish of Vernon, Louisiana. On June 9, 1968, the Jury granted plaintiff the permit requested by him. However, the Jury did not issue the permit, alleging that plaintiff had failed to comply with a parish ordinance and a state act which required that the application to the state and the local authorities be filed within 24 hours. Upon the failure of the Police Jury to grant said permit plaintiff filed the instant suit.
The trial judge issued the mandamus as prayed for in view of the provisions of LSA-R.S. 26:283 which provides, in essence, the decision for withholding a local permit must be made within 35 days of the filing of the application.
On June 14, 1968, the Police Jury passed an ordinance rescinding its previous action denying plaintiff’s application.
We agree with the trial judge that the ordinance was ineffective since more than 35 days had passed since the original application was made, and, in fact, approved by the Jury on June 9, 1968.
For the reasons assigned the judgment of the district court is affirmed. The Vernon Parish Police Jury is assessed with such costs as it is legally obligated to pay.
Affirmed.